LOTTINGER, Judge.
This is an action in tort resulting from an automobile collision. The petitioner is Beryle Gerald and the defendant is Hartford Accident and Indemnity Company. The defendant reconvened.
This action was consolidated for trial below with the suit entitled Gerald v. Hartford Accident and Indemnity Company, No. 6348, 173 So.2d 258. For the reasons this day assigned in suit No. 6348, the judgment of the Lower Court will be amended so as to award a judgment in favor of the peti*262tioner in reconvention, Hartford Accident and Indemnity Company, and against the defendant in reconvention, Beryle Gerald, in the full sum of One Thousand Six Hundred Fifty and No/100 ($1,650.00) Dollars, with legal interest from date of judicial demand until paid and for all costs of this proceeding and, as so amended, the judgment of the Lower Court will be affirmed.
Judgment amended and affirmed.